Vanguard Scottsdale Funds Supplement to the Statement of Additional Information Dated November 19, 2009 This Statement of Additional Information relates only to Vanguard Sector Bond Index Funds. A separate Statement of Additional Information (dated March 16, 2010), which relates to the Vanguard Explorer Value  Fund, can be obtained free of charge by contacting Vanguard (800-662-7447). © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI1942 032010
